This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, DEERWESTER, and BONNER
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                       Saatoh MILLIMOUNO
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202000214

                          Decided: 25 February 2021

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                               K. Scott Woodard

 Sentence adjudged 27 May 2020 by a special court-martial convened
 at Marine Corps Air Station Cherry Point, North Carolina, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment: a
 reprimand, 1 reduction to E-1, confinement for ninety days, and a bad-
 conduct discharge.

                            For Appellant:
        Lieutenant Commander Douglass R. Ottenwess, JAGC, USNR

                                 For Appellee:
                              Brian K. Keller, Esq.




 1   The convening authority disapproved the reprimand as a matter of clemency.
            United States v. Millimouno, NMCCA No. 202000214
                             Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2